Citation Nr: 0418591	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA death benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

In a statement dated in February 2003 and sent attached to 
another statement dated in June 2003, the appellant requested 
a local RO hearing.  To date, the appellant has not been 
notified of any scheduled hearing.  

Thus, this case is remanded for the following actions:  

1.  The RO should schedule the appellant 
for a personal hearing with the RO in 
Manila and advise her of the date, time, 
and place.  

2.  The RO should then review the 
appellant's claim.  If the appellant's 
claim remains denied, she and her 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be forwarded to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



